Fourth Court of Appeals
                                     San Antonio, Texas
                                            June 4, 2021

                                        No. 04-20-00119-CV

                                    CITY OF SAN ANTONIO,
                                           Appellant

                                                 v.

                                         Nadine REALME,
                                             Appellee

                     From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018CI14297
                            Honorable Rosie Alvarado, Judge Presiding


                                           ORDER
Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Irene Rios, Justice

           The panel has considered appellant’s motion for rehearing. The motion is DENIED.




                                                      _________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of June, 2021.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court